Case 1:19-cv-01562-VSB Document 11 Filed 03/14/19 Page 1 of 3

UNITED S'I`ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FULTON COUNTY EMPLOYEES’
RETIREMENT SYSTEM, Derivatively on Behalf
of 'I`HE GOLDMAN SACHS GROUP, INC.,

Plaintift`,
vs.

LLOYD BLANKFEIN, DAVID M. soLoMoN,
M. MICHELE BURNS, DREW G. FAUsT,
MARK A. FLAHERTY, WILLIAM W.
GEORGE, JAMES A. JOHNSON, ELLEN J. _
KULLMAN, LAKSHMI N. MITTAL, N°' 1'19`CV`01562`VSB
ADEBAYo o. oGUNLEsI, PETER

0PPENHEIMER, JAN E. TIGHE, DAVID A. F;§§¥B§§§%§§EDR
erIAR, and MARK 0. wINKELMAN,

Defendants,
and
THE GOLDMAN SACHS GROUP, INC.,

Nominal Defendant.

 

 

WHEREAS, on February 19, 2019, PlaintiffFulton County Employees’ Retirement
System (“Fulton County”) filed a Veriiied Shareholder Derivative Complaint (“Complaint”) in the
above-captioned action; and

Wl-IEREAS, Defendants intend to file a motion to dismiss the Complaint pursuant
to Rules 12(b) and 23.1 of the Federal Rules of Civil Pr'ocedure (“Dismissal Motion”).

NOW, THEREFORE, IT lS HEREBY STIPULATED AND AGREED, by and
between the attorneys for the undersigned parties to this action, as follows:

1. The undersigned counsel for Defendants hereby accepts service of the

Complaint in this action on behalf of all Defendants.

 

Case 1:19-cv-01562-VSB Document 11 Filed 03/14/19 Page 2 of 3

2. Defendants will serve and file the Disniissal Motion on or before May 13,
201 9.

3. Plaintiff Will have 60 days from service of the Dismissal Motion to serve
and file its opposition to the Dismissal Motion (“Opposition”).

4. Defendants will have 45 days from the service of the Opposition to serve
and file a reply memorandum in support of the Dismissal Motion.

5. Plaintiff hereby dismisses its Complaint without prejudice as to Defendants
J an E. Tighe and Drew G. Faust.

6. Plaintiff reserves all rights to seek amendment of its Complaint, and
Defendants reserve all rights to oppose.

7. Defendants reserve and do not waive all rights and defenses, including as to

jurisdiction, except for a defense as to the sufficiency of service of the Complaint.

 

Case 1:19-cv-01562-VSB Document 11 Filed 03/14/19 Page 3 of 3

Dated: Ne\v York, Ne\v York
March 14, 2019

 

_ SZ'/‘”" % §“é"l/ _/),¢,. /3’3)

Steven B. Singer (sslriger'@selxeita\vhite.com)
10 Bank Street, 8th Floor

White Plains, New York 10606

Phone: (914) 437-8551

Facsimile: (888) 631~3611

Maya Saxena (msaxena@saxenawhite.com)
Joseph E. White, III (jwhite@saxenawltite.com)
Brandon T. Grzandziel
(bgrzandziel@saxenawhite.com)

Adant D. Warden (awarden@saxenawhite.coin)
SAXENA WHITE P.A.

150 E. Palmetto Park Road Suite 600

Boca Raton, Florida 33432

Phone: (561) 394-3399

Facsiinile: (561) 394-3382

Alto)‘neys for PIainriffFuIron Coum‘y Employees'
Reti)'emenr System

DATED :

 

_MMJM

Sharon L. Nelles (nelless@sullci\‘$n.conl)

David M. J. Rein (reind@sullcrom.com)

Matthew A. Schwartz (scllwartzmatthew@sullcrom.com)
Benjamin R. Walker (walkerb@sullcrom.coin)

Julia A. Malkina (malkinaj@sullcrom.com)

SULLIVAN & CROMWELL LLP

125 Broad Street

New York, New York 10004

Telephone: (212) 558-4000

Facsimile: (212) 588-3588

Atto)'neys for Nominal Defendant T he Gold)mm Sachs
G)'oup, lnc. and Defendants Lloyd B/ankfein, David M.
So/omon, M. Miche]e Bu)'ns, D)'ew G. Faust, MarkA.
FIc/he)'ty, Willia))z W. George, James A. Johnson, EIIen J.
Ku/Iman, Lakshmi N. Mitml, Aa'ebayo O. ngmlesi, Pete)'
Oppenheime)', JanE. Tighe, DavidA. Vz'nic/)', audit/lark
O. Winkel))mn

SO ORDERED,

 

Hon. Vernon S. Broderick
United States District Judge

 

